IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1245-20

                            DELVRON TURNER, Appellant

                                             V.

                                THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE DALLAS COURT OF APPEALS
                            DALLAS COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                      OPINION


       Appellant was convicted of aggravated robbery and ultimately sentenced to five

years in prison. In the bill of costs, the trial court assessed Appellant a $25 time payment

fee. See TEX. LOCAL GOV’T CODE § 133.103. On appeal, the Court of Appeals struck a
                                                                  DELVRON TURNER - 2


portion of that fee as being unconstitutional. Turner v. State, No. 05-19-01493-CR (Tex.

App. – Dallas Dec. 11, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31,

2021), in which we held that the time payment fee was assessed prematurely because the

pendency of appeal suspends the obligation to pay court costs. As a result, there was no

need to reach the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.



DATE DELIVERED: May 12, 2021
DO NOT PUBLISH